Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 1 of 16          PageID #: 1246




 PETER C. WOLFF, JR. #2332
 Federal Public Defender
 District of Hawaii
 ALEXANDER SILVERT
 First Assistant Federal Defender
 300 Ala Moana Boulevard, Suite 7104
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2521
 Facsimile: (808) 541-3545
 E-Mail:      alexander_silvert@fd.org

 Counsel for Defendant
 JOHN JAMES RODRIGUES

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA                )   DC No. 1:08-cr-00668-DKW-1
          Plaintiff                      )
                                         )   Motion for Reduction of Sentence
       vs.                               )
                                         )   Exhibits A – D [Exhibit A filed
 JOHN JAMES RODRIGUES                    )   separately under seal]
          Defendant                      )
                                         )   Certificate of Service

                         Motion for Reduction of Sentence

       Defendant-Appellant, John James Rodrigues, through counsel and pursuant

 to 18 U.S.C. §3582, moves this Court to reduce his sentence.

       1.     Rodrigues is 65 years old. ECF 145 (PSR) at p. 2. He has type 2

 diabetes with renal manifestations. Exhibit A, at 7. And is obese. Id. (BMI 37.8).

 Because of these and other documented ailments, the BOP classifies Rodrigues as

 Care Level 3, of 4 (Exhibit B). The BOP thus deems Rodrigues’ condition as
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 2 of 16           PageID #: 1247




 complex and chronic, because he requires frequent clinical contact in order to

 prevent complications and hospitalization. BOP, Clinical Guidance: Care Level

 Classification for Medical and Mental Health Conditions or Disabilities, at pdf p.

 5 (May 2019), www.bop.gov/resources/pdfs/care_level_classification_guide.pdf

 (last visited Oct. 7, 2020). Care Level 3 inmates also typically “require assistance

 with some activities of daily living,” such as “eating, urinating, defecating,

 bathing, and dressing/undressing.” Id.

       The BOP presently holds Rodrigues in Tucson USP. He has been serving a

 life sentence on a drug offense since his arrest in 2008. ECF 147 at 2–3; ECF 145

 at p. 2. Codefendants received sentences of 60 and 120 months, the latter reduced

 to 96 pursuant to ‘drugs-minus-two’ litigation. ECF 145 at ¶¶9–10; ECF 169.

 When sentenced in 2010, drug type and amount drove Rodrigues’ offense level,

 setting it at 36 without further enhancement or reduction. ECF 145 at ¶¶21–34. His

 criminal history category was IV, on 9 criminal history points for non-violent

 offenses. ECF 145 at ¶¶36–43. His guideline range was 262–327 months, ECF 145

 at ¶57, but the government triggered the mandatory life sentence by citing his prior

 Hawaii convictions for felony drug offenses. ECF 145 at ¶¶55–56; ECF 23; 21

 U.S.C. §851. Executively shorn of all judicial discretion, his sentencing hearing

 was an entirely rote and non-adversarial affair.

       Under today’s Guidelines, Rodrigues’ base offense level would be 34 and


                                           2
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 3 of 16         PageID #: 1248




 his range 210–262. USSG §2D1.1(c)(3) & §5A (table). Under today’s version of

 21 U.S.C. §841(b)(1)(A), two or more “serious drug felony” convictions trigger a

 25-year sentence, not life. More troublingly, Rodrigues’ prior convictions for drug

 possession don’t trigger enhancement under §841 anymore, because they weren’t

 for manufacturing, distribution, or possession-with-intent-to-distribute. ECF 23; 21

 U.S.C. §802(57); 18 U.S.C. §924(e)(2); Haw. Rev. Stat. §§712-1242(1)(b)(i) and

 712-1243. A defendant with similar criminal history being sentenced for similar

 offense conduct would today receive an adversarial sentencing hearing and a

 sentence filtered through judicial discretion, subject only to §841(b)(1)(A)’s

 ordinary 10-year mandatory minimum (a minimum Rodrigues has fully served),

 rather than rote imposition of a mandatory life sentence.

       2.     Rodrigues’ warden has twice denied compassionate release, most

 recently on August 21, 2020 (Exhibit C). Section 3582(c)(1)(A) allows for judicial

 review “after the defendant has fully exhausted all administrative remedies to

 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

 behalf or the lapse of 30 days from the receipt of such a request by the warden of

 the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §3582(c)(1)(A)

 (emphases added). Presentment sated by the warden’s receipt of Rodrigues’ release

 request more than 30 days ago, the door to judicial review is open. To whatever

 extent this Court might think the statute’s administrative exhaustion clause was


                                           3
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 4 of 16         PageID #: 1249




 triggered by the warden’s denial, United States v. Wallace, No. 1:16-cr-00744-

 DKW-9, ECF 794 (order) (D. Haw.) (Oct. 7, 2020), counsel notes that Rodrigues

 did not administratively appeal within 20 days and, thus, might be deemed to have

 waived his administrative appellate rights so as to allow for judicial review under

 this Court’s Wallace ruling. 1

       3.     Section 3582(c)(1)(A) allows this Court to reduce Rodrigues’

 sentence—and to convert his unserved imprisonment to lifetime supervision—if it

 considers applicable §3553(a) factors, finds “extraordinary and compelling

 reasons,” and ensures consistency with “applicable policy statements issued by the

 Sentencing Commission[.]” 18 U.S.C. §3582(c)(1)(A). This Court has consistently

 ruled that USSG §1B1.13 is an applicable policy statement when a defendant has



 1
        Wallace stumbles on this point because this Court read mutual exclusivity
 into the administrative exhaustion and presentment clauses, turning them on or off
 based on whether and when the warden denies the request or refuses to act on it.
 Wallace, ECF 794 at 5–6. The administrative exhaustion and presentment clauses
 do not, however, make the conduct of the warden dispositive of when judicial
 review occurs. The statute opens the door to judicial review at the conclusion of
 administrative appeal, or at the conclusion of 30 days after presentment; neither
 turns on whether, much less when, a warden acts or does not act on the request.
 The Wallace ruling also leaves the “whichever is earlier” clause no work to do. If
 the warden remains silent for 30 days, presentment has run and opens the door to
 judicial review, without an administrative appeal (no denial having triggered it)
 even commencing. If the warden denies within 30 days, then administrative
 appellate exhaustion starts up and the presentment period stops running. Because
 the two alternatives never run at the same time, it isn’t possible for one to cease
 running “earlier” than the other.


                                          4
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 5 of 16           PageID #: 1250




 filed a §3582(c)(1)(A) motion, that §1B1.13 is owned Stinson deference, and that

 §1B1.13 does not allow independent judicial determination of what’s extraordinary

 and compelling. Wallace, ECF 794 at 8; United States v. Shawn Rodrigues, 2020

 WL 5351029, at *2–*4 (D. Haw.) (Sept. 4, 2020) (slip copy); Stinson v. United

 States, 508 U.S. 36 (1993).

       The Second Circuit’s recent decision in United States v. Zullo, ___ F.3d ___,

 2020 WL 5739712 (CA2 2020), 2 if not the plain language of statute and guideline,

 invites reconsideration of this Court’s §1B1.13 rulings. 3 The statute calls for

 consistency with “applicable policy statements issued by the Sentencing

 Commission.” 18 U.S.C. §3582(c)(1)(A) (emphasis added). That use of the plural

 contemplates a piecemeal approach and admits that a policy statement applicable

 in some cases may not be applicable in others. In the wake of the First Step Act,

 section 1B1.13 has become such a policy statement, because it limits its

 applicability to cases in which the BOP, not the defendant, has moved for a


 2
       Westlaw reports the case under the misnomer United States v. Brooker.
 Brooker and others were defendants, but Zullo was the sole appellant. The Second
 Circuit lists the case under the name used here, as United States v. Zullo (docketed
 as CA2 No. 19-3218-cr), see www.ca2.uscourts.gov (Decisions tab, “Zullo” basic
 search) (last visited on Oct. 7, 2020).
 3
        This Court’s one-line, footnote dismissal of Zullo and the reasoning sketched
 above really ought to be elaborated, lest it simply appear stubborn rather than
 persuasive on appeal. Wallace, ECF 794 at 8 n. 4 (registering nothing more than
 that “this Court does not agree” with Zullo).


                                           5
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 6 of 16       PageID #: 1251




 reduction. Its opening clause, “Upon motion of the Director of the Bureau of

 Prisons under 18 U.S.C. §3582(c)(1)(A), the court may …[,]” explicitly does so.

 USSG §1B1.13. The guideline’s application notes do so too. Application Note 4:

 “A reduction under this policy statement may be granted only upon motion by the

 Director of the Bureau of Prisons ….” USSG §1B1.13, comment. (n. 4) (emphases

 added). And Application Note 5 identifies only one thing—a BOP motion

 grounded on §1B1.13(1) and (2)—as being consistent with “this policy statement.”

 USSG §1B1.13, comment (n. 5). Section 1B1.13 is not an applicable policy

 statement when reduction is sought by a defendant rather than the BOP.

       Which is what Zullo holds: “we read the Guideline as surviving, but now

 applying only to those motions that the BOP has made.” Zullo, 2020 WL 5739712,

 at *6. “We conclude,” the Second Circuit elaborated,

       that after the First Step Act, th[e guideline’s] language must be read
       not as a description of the former statute’s requirements, but as
       defining the motions to which the policy statement applies. A
       sentence reduction brought about not “upon motion by the Director of
       the Bureau of Prisons” is not a reduction “under this policy
       statement.” USSG §1B1.13, comment. (n. 4). In other words, if a
       compassionate release motion is not brought by the BOP Director,
       Guideline §1B1.13 does not, by its own terms, apply to it. Because
       Guideline §1B1.13 is not “applicable” to compassionate release
       motions brought by defendants, Application Note 1(D) cannot
       constrain district courts’ discretion to consider whether any reasons
       are extraordinary and compelling.

 Zullo, 2020 WL 5739712, at *6. The Second Circuit also rejected severability of

 the guideline’s BOP-related bits: “because we do not abrogate Guideline

                                         6
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 7 of 16             PageID #: 1252




 §1B1.13—but only read its applicability to be limited to cases in which the BOP

 has made a motion—severability does not come up. There is nothing to sever.” Id.

 at *7. In sum, then, “the First Step Act freed district courts to consider the full slate

 of extraordinary and compelling reasons that an imprisoned person might bring

 before them in motions for compassionate release. Neither Application Note 1(D),

 nor anything else in the now-outdated version of Guideline §1B1.13, limits the

 district court’s discretion.” Id.

        Because the Commission hasn’t promulgated a policy statement applicable

 to a defendant’s compassionate release motion, there is none to defer to or be

 consistent with. This Court’s discretion to grant Rodrigues’ motion for

 compassionate release is limited solely by the statute itself. Absent an applicable

 policy statement, all the statute requires is consideration of §3553(a)’s sentencing

 factors, “to the extent that they are applicable,” and a finding of “extraordinary and

 compelling reasons,” nothing more. 18 U.S.C. §3582(c)(1)(A).

        4.     Amidst a global pandemic that exposes someone with Rodrigues’

 physical and medical conditions to a significantly increased risk of hospitalization

 or death if he becomes infected, the statute’s extraordinary-and-compelling

 criterion is readily met. Numerous courts have ruled that conditions that increase

 the risk of death or hospitalization from Covid-19, especially (but not necessarily)

 when coupled with imprisonment in facilities that have not prevented infection


                                             7
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 8 of 16            PageID #: 1253




 from the virus, present circumstances that are extraordinary and compelling. See,

 e.g., United States v. Garcia, 2020 WL 3547933, at *4–*6 (D. Haw. (HG)) (June

 30, 2020) (slip copy); United States v. Baclaan, 2020 WL 2820199, at *4 (D. Haw.

 (HG)) (May 29, 2020) (slip copy); United States v. Malufau, 2020 WL 4218038, at

 *4 (D. Haw. (LEK)) (July 22, 2020) (slip copy) (obesity, type 2 diabetes; Forest

 City FCI); United States v. Ben-Yhwh, 453 F.Supp.3d 1324, 1331 (D. Haw. 2020)

 (LEK) (age (73), diabetes, Parkinson’s, asthma); United States v. Galu, 2020 WL

 5521034, at *2 (D. Haw. (SOM)) (Sept. 14, 2020) (slip copy); United States v.

 Hernandez, 2020 WL 5521035, at *2 (D. Haw. (SOM)) (Sept. 14, 2020) (slip

 copy) (obesity; age (60); Terminal Island FCI); United States v. Seals, 2020 WL

 3578289, at *4–*6 (D. Haw. (SOM)) (July 1, 2020) (slip copy); United States v.

 Kamaka, 2020 WL 2820139, at *3 (D. Haw. (SOM)) (May 29, 2020) (slip copy)

 (hypertension; Lompoc USP); United States v. Caminos, ___ F.Supp.3d ___, 2020

 WL 4199704, at *3 (D. Haw. 2020) (JMS).

       Such cases support finding that Rodrigues’ age (65), obesity (BMI 37.8),

 and type 2 diabetes, if not the remainder of his ailments and the BOP’s Care Level

 3 designation, are extraordinary and compelling, because such circumstances

 increase the risk that he will die or require intensive hospital care if Tucson USP,

 as it has in the case of 12 other inmates and 7 staff to date, fails to prevent him

 from becoming infected with Covid-19. BOP, Covid-19 resource page, Full


                                            8
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 9 of 16         PageID #: 1254




 breakdown and additional details (statistics reported for Tucson USP: 3 inmates

 positive, 9 inmates recovered, 7 staff recovered), www.bop.gov/coronavirus/ (last

 visited Oct. 8, 2020). His circumstances are particularly on-point with those that

 Your Honor’s colleagues found extraordinary and compelling in Malufau, Ben-

 Yhwh, Hernandez, and Kamaka.

       Not without salience, moreover, is the Eighth Amendment baseline Helling

 v. McKinney, 509 U.S. 25 (1993), sets. Helling held that inmates claiming

 involuntary exposure to environmental tobacco smoke stated a claim under the

 Eighth Amendment. Id. at 27–28, 35. Here’s the part to pay attention to:

       We have great difficulty agreeing that prison authorities may not be
       deliberately indifferent to an inmate’s current health problems but
       may ignore a condition of confinement that is sure or very likely to
       cause serious illness and needless suffering the next week or month or
       year. In Hutto v. Finney, 437 U.S. 678, 682 (1978), we noted that
       inmates in punitive isolation were crowded into cells and that some of
       them had infectious maladies such as hepatitis and venereal disease.
       This was one of the prison conditions for which the Eighth
       Amendment required a remedy, even though it was not alleged that
       the likely harm would occur immediately and even though the
       possible infection might not affect all of those exposed. We would
       think that a prison inmate also could successfully complain about
       demonstrably unsafe drinking water without waiting for an attack of
       dysentery. Nor can we hold that prison officials may be deliberately
       indifferent to the exposure of inmates to a serious, communicable
       disease on the ground that the complaining inmate shows no serious
       current symptoms.

             That the Eighth Amendment protects against future harm to
       inmates is not a novel proposition. The Amendment, as we have said,
       requires that inmates be furnished with the basic human needs, one of
       which is “reasonable safety.” DeShaney v. Winnebago County Dept.

                                           9
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 10 of 16          PageID #: 1255




       of Social Services, 489 U.S. 189, 200. It is “cruel and unusual
       punishment to hold convicted criminals in unsafe conditions.”
       Youngberg v. Romeo, 457 U.S. 307, 315–316 (1982). It would be odd
       to deny an injunction to inmates who plainly proved an unsafe, life-
       threatening condition in their prison on the ground that nothing yet
       had happened to them. The Courts of Appeals have plainly recognized
       that a remedy for unsafe conditions need not await a tragic event. Two
       of them were cited with approval in Rhodes v. Chapman, 452 U.S.
       337, 352, n. 17 (1981). Gates v. Collier, 501 F.2d 1291 (CA5 1974),
       held that inmates were entitled to relief under the Eighth Amendment
       when they proved threats to personal safety from exposed electrical
       wiring, deficient firefighting measures, and the mingling of inmates
       with serious contagious diseases with other prison inmates. Ramos v.
       Lamm, 639 F.2d 559, 572 (CA10 1980), stated that a prisoner need
       not wait until he is actually assaulted before obtaining relief. As
       respondent points out, the Court of Appeals cases to the effect that the
       Eighth Amendment protects against sufficiently imminent dangers as
       well as current unnecessary and wanton infliction of pain and
       suffering are legion. We thus reject petitioners’ central thesis that only
       deliberate indifference to current serious health problems of inmates is
       actionable under the Eighth Amendment.

 Helling, 509 U.S. at 33–34 (citations silently emended; record citation omitted).

       Helling rejects the notion that the Eighth Amendment “does not protect

 against prison conditions that merely threaten to cause health problems in the

 future, no matter how grave and imminent the threat.” Id. at 33. Instead, the Eighth

 Amendment “protects inmates against future harm” and “require[s] a remedy,”

 even though “the likely harm” may not “occur immediately and even though the

 possible infection,” be it from hepatitis, venereal disease, or Covid-19, “might not

 affect all of those exposed.” Id. Section 3582(c)(1)(A) provides the remedy the

 Eighth Amendment demands when a defendant’s sentence, declining physical and


                                          10
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 11 of 16         PageID #: 1256




 medical condition, and imprisonment in a facility that is unable to prevent inmates

 from becoming infected by a communicable disease work together to expose him

 to death or severe, debilitating illness.

       Three Tucson USP inmates presently infected, along with 9 recovered

 inmates and 7 recovered staff, attest to the BOP’s inability to guard Rodrigues

 against infection, even absent any analogue to the reports filed in other cases

 attesting to the BOP’s inability to prevent inmates from infection, hospitalization,

 and death. See, e.g., Venters, Homer, MD, Covid-19 Inspection of BOP Lompoc,

 filed in Torres v. Milusnic, No. 2:20-cv-04450-CBM-PVC (C.D. Cal.), ECF 101-1,

 at ¶37 (Sept. 25, 2020) (detailing “[d]eficiencies in the BOP/Lompoc Covid-19

 response”). Deliberate indifference to Rodrigues’ condition and the BOP’s

 inability to prevent his exposure to “a serious, communicable disease, on the

 ground that [he] shows no serious current symptoms,” is not an out. Helling, 509

 U.S. at 33. And this Court should “not await a tragic event,” such as occurred in

 United States v. Lino, No. 1:17-cr-00645-LEK-2 (D. Haw.) (inmate dies while

 motion pending), before granting Rodrigues the remedy §3582(c)(1)(A) allows and

 the Eighth Amendment demands. Lest Lino’s case not be cautionary tale enough,

 the BOP’s press releases provide a nearly daily litany of another 124 (and

 counting) such tragic events, each equally attesting the need for, and the dire

 consequence of ignoring, Helling’s baseline. BOP, Resources, Press Releases


                                             11
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 12 of 16           PageID #: 1257




 (search: title, “Inmate Death,” with 2020 year restriction); BOP, Covid-19 resource

 page (reporting 125 Covid-19 related deaths) (last visited Oct. 8, 2020).

       Even if winnowed through §1B1.13, comment. (n. 1(A))’s physical and

 medical condition criterion, the foregoing still suffices. BOP’s Care Level 3

 designation satisfies the guideline’s requirement that his daily activities be

 affected. And, in any event, the baseline for self-care amidst an uncontrolled

 pandemic does not bottom out on simply whether the defendant can feed and bathe

 himself. It includes whether he can adequately self-guard against infection from

 Covid-19, a daily activity for all of us now.

       5.     An additional circumstance that makes Rodrigues’ case extraordinary

 and compelling under the statute is the significant change Congress has made to

 the sentencing scheme that applies to Rodrigues’ offense conduct and criminal

 history. Zullo again:

       [A] district court’s discretion in this area—as in all sentencing
       matters—is broad. The only statutory limit on what a court may
       consider to be extraordinary and compelling is that “[r]ehabilitation ...
       alone shall not be considered an extraordinary and compelling
       reason.” 28 U.S.C. § 994(t) (emphasis added). In the instant case,
       Zullo does not rely solely on his (apparently extensive) rehabilitation.
       Zullo’s age at the time of his crime and the sentencing court’s
       statements about the injustice of his lengthy sentence might perhaps
       weigh in favor of a sentence reduction. Indeed, Congress seemingly
       contemplated that courts might consider such circumstances when it
       passed the original compassionate release statute in 1984. See S. Rep.
       No. 98-225, at 55-56 (1984) (noting that reduction may be appropriate
       when “other extraordinary and compelling circumstances justify a
       reduction of an unusually long sentence” (emphasis added)); see also

                                           12
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 13 of 16          PageID #: 1258




       United States v. Maumau, 2020 WL 806121, at *6-*7 (D. Utah) (Feb.
       18, 2020) [(unpublished)] (further discussing this history and
       collecting cases where district courts have reduced sentences in part
       because they were overly long).

 Zullo, 2020 WL 5739712, at *8 (citation, footnote, and paragraph break omitted;

 remaining citation emended). This Court may and should consider the fact that

 Rodrigues’ life sentence is too long under presently prevailing norms.

       6.     An independent finding that a defendant poses no danger is not a thing

 under the statute’s extraordinary-and-compelling criterion (the statute only calls for

 it under the age-and-service criterion). 18 U.S.C. §3582(c)(1)(A). Dangerousness

 is a consideration only to the extent it arises under one of §3553(a)’s factors. But

 be it filtered through a §3553(a) factor or deemed demanded by §1B1.13, the

 circumstances here evince Rodrigues doesn’t pose a enough of a risk of harm to

 others to outweigh the reasons that support granting his motion.

       He is 65 and ailing to such a degree that BOP has classified him as Care

 Level 3 for the past ten years, a designation signifying his need for frequent

 medical monitoring and assistance with daily activities. The likelihood that he will

 harm others in such a state requires turning a blind eye on his current condition.

 His 12 years of imprisonment, moreover, has resulted in a one-page discipline

 record (Exhibit D). Two write-ups involved unauthorized possession (of what isn’t

 recorded) and were sanctioned with loss of phone and commissary privileges

 respectively (signifying they weren’t a big deal). Exhibit D; 28 C.F.R. §541.3

                                           13
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 14 of 16         PageID #: 1259




 (Table 1). The third, from 2016, was sanctioned more severely, but involved him

 “cleaning up blood in unit after a fight,” apparently without having been told to do

 so. Exhibit D. None of these violations involved him being violent and don’t

 provide a reason to find him a danger. His criminal history doesn’t either.

       7.     Nor do other §3553(a) factors warrant denying Rodrigues’ motion.

 His was a routine drug offense and his prior crimes were largely related to

 addiction and were nonviolent. His history and characteristics as a nearly-model

 inmate, with just three minor write-ups over a dozen years despite being a lifer,

 weigh in his favor. Seriousness of his offense, respect for the law, just punishment,

 and deterrence are furthered by12 years served and lifetime supervision. Lifetime

 supervision also serves to protect the public. While further imprisonment doesn’t

 promote rehabilitation, because the BOP generally doesn’t allow lifers to

 participate in rehabilitative programs. The kinds of sentences available and

 avoidance of sentencing disparity, furthermore, invite (require, actually)

 consideration of the changes that have occurred to the sentencing scheme

 governing Rodrigues’ offense conduct and criminal history, which, as noted above,

 weigh in favor of reducing his over-long, disproportionate sentence. Your Honor’s

 failure to release any inmate, while Your Honor’s colleagues in this District have

 not hesitated to release others similarly situated, also undermines the avoidance of

 arbitrary disparity (an assignment rotation should not dictate whether an inmate


                                          14
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 15 of 16       PageID #: 1260




 receives compassionate release or not).

       8.    Details of Rodrigues’ release plan can be provided to this Court or the

 Probation Office upon request.

       9.    This Court should grant Rodrigues’ §3582(c)(1)(A) motion, reduce

 his sentence to time served, and convert the remainder of his imprisonment to

 supervised release.

       DATED: Honolulu, Hawaii, October 8, 2020.

                                        /s/ Alexander Silvert
                                       ALEXANDER SILVERT
                                       Counsel for Defendant
                                       JOHN JAMES RODRIGUES




                                           15
Case 1:08-cr-00668-JAO Document 177 Filed 10/08/20 Page 16 of 16      PageID #: 1261




                               Certificate of Service

       I, ALEXANDER SILVERT, hereby certify that on the date and by the

 method of service noted below, a true and correct copy of the foregoing was served

 on the following at their last known address:

       Served Electronically through CM/ECF:

              THOMAS C. MUEHLECK               tom.muehleck@usdoj.gov
              Assistant United States Attorney
              300 Ala Moana Boulevard, Room 6100
              Honolulu, Hawaii 96850

             Attorney for Plaintiff
             UNITED STATES OF AMERICA

       Served via Email:

             MALIA EVERSOLE
             United States Probation Officer
             300 Ala Moana Boulevard, Room 2300
             Honolulu, Hawaii 96850

       DATED: Honolulu, Hawaii, October 8, 2020.


                                         /s/ Alexander Silvert
                                        ALEXANDER SILVERT
                                        Counsel for Defendant
                                        JOHN JAMES RODRIGUES
